Citation Nr: 9920899	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1970 to 
December 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

The veteran was scheduled for a hearing before a member of 
the Board in June 1999.  However, a notation was made in the 
claims folder that the veteran failed to report for such 
hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran was diagnosed with PTSD by a VA examiner in 
September 1996 and October 1996.  However, the stressors that 
the veteran has reported have not been verified yet.  
Accordingly, the veteran's claim should be remanded so that 
an attempt can be made to verify the veteran's alleged 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  

The veteran's DA Form 20 shows that he served in Vietnam, and 
that he served as a cannoneer and as an "RTT" operator.  
The veteran's DA-Form 20 shows that he served in Vietnam from 
June 16, 1970, to December 7, 1970.  It reflects that the 
organization that the veteran served in effective July 22, 
1970, was Headquarters and Headquarters Company B, 1st 
Battalion, Field Artillery, and effective September 5, 1970, 
was Battery B, 6th Battalion, 32nd Artillery.  However, there 
is a gap from June 16, 1970, to July 22, 1970, for which it 
the veteran's DA-20 is not clear in which organization the 
veteran was serving.  On the veteran's "record of 
assignments" form from his DA-20, under the "effective 
date" column, it is noted that the veteran was enroute to 
Vietnam in June 1970.  However, the actual date on the 
photocopy is crossed out.  

As one of the veteran's main stressors (described in more 
detail below) took place within his first five days of 
landing in Vietnam, it is crucial that the RO determine  the 
organization to which the veteran was assigned during the 
period from June 16, 1970, to July 22, 1970.  Accordingly, 
the RO should obtain a clear copy of the veteran's DA-20, as 
well as his complete service personnel records from the 
National Personnel Records Center.  In particular, the RO 
should obtain a copy of the veteran's Official Military 
Performance File (OMPF).  

The veteran has described several stressors relating to his 
service in Vietnam.  Specifically, in a statement dated 
November 1996, and at his hearing in June 1997, the veteran 
described being subjected to a rocket attack at Camp Eagle 
outside of "Fu-Bi" within his first five days of landing in 
Vietnam in June 1970.  He also stated that in August 1970 he 
saw Army personnel throw dead Viet Cong out of a helicopter.  
He also stated that in November 1970, he saw United States 
servicemen kill a local woman and her baby.  

The veteran has provided information pertaining to a specific 
stressors.  The veteran's stressors have not been verified.  
Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court of Veteran's Appeals 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  Veterans 
Benefits Administration (VBA) Manual M21-1 provides that, "A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or Marine 
Corps." Veterans Benefits Administration Manual  M21-1, Part 
VI, Change 61, para. 11.38 (f) (4) (September 12, 1997). 

Notwithstanding the RO's letter dated January 1997, 
requesting more information from the veteran about the 
stressors he described (rocket attack, killing of Vietnamese 
civilians, and mistreatment of enemy prisoners), the RO 
should again make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  Regardless of whether the veteran responds to 
such request, the RO must attempt to verify the stressful 
incidents related by the veteran with the United States Armed 
Services Center for Research of Unit Records (USASCRUR)  The 
RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents for the time periods in question to include daily 
journals, operational reports - lessons learned documents, 
combat operations after action reports, unit histories, and 
morning reports.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF) and a legible 
clear copy of his DA Form 20.  These 
records should be reviewed to ascertain 
whether they potentially corroborate the 
veteran's contentions. 

2.  The veteran should be requested to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics of 
each of the stressors which he alleges to 
have experienced while in Vietnam.  These 
stressors include: being subjected to a 
rocket attack at Camp Eagle outside of 
"Fu-Bi" within his first five days of 
landing in Vietnam in June 1970; seeing 
Army personnel throw dead Viet Cong out 
of a helicopter in August 1970; and 
seeing United States servicemen kill a 
local woman and her baby in November 
1970.   The veteran should be asked to 
include a detailed description of the 
events in question.  

3.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  
These stressors include: being subjected 
to a rocket attack at Camp Eagle outside 
of "Fu-Bi" within his first five days 
of landing in Vietnam in June 1970; 
seeing Army personnel throw dead Viet 
Cong out of a helicopter in August 1970; 
and seeing United States servicemen kill 
a local woman and her baby in November 
1970.  The RO should forward to the 
USASCRUR the veteran's DD-214 Form and 
DA-20 Form as well as his Official 
Military Personnel File (OPMF).  USASCRUR 
should provide any relevant documents to 
include daily journals, operational 
reports, lessons learned documents, 
combat operations after action reports, 
unit histories, and morning reports.  Any 
response received from USASCRUR should be 
made part of the record.

4.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has, along with a medical 
opinion as to the etiology of each 
diagnosed disorder.  If a diagnosis of 
PTSD is reported, the examiner should 
identify the stressor or stressors on 
which the diagnosis is based.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  After they have been 
given an opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



